PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/934,511
Filing Date: 23 Mar 2018
Appellant(s): Rodriguez, Joaquin



__________________
Anthony T. Whittington
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
A. The drawings filed 1/22/2021 introduce new matter
In response to Appellant's arguments that the objection to the drawings as introducing new matter is improper because Appellant amended the drawings in response to a drawing objection, please note that the new drawings were filed in an attempt to overcome the rejection over 35 USC 112-1st paragraph for introducing language that failed to comply with the written description requirement.  Introducing such features into the drawing is not an appropriate way to overcome the rejection/objection, when such features are not supported by the application as originally filed.
In response to Appellant's arguments (on page 5, first paragraph) that the features of claims 13, 16, 21 and 22 are conventional features, please note that Appellant cannot claim that a feature is conventional/well-known while trying to rely on those same features to distinguish over the prior art.
In response to Appellant's arguments that the new drawings are supported in at least paragraphs 0021 and 0031, it is first noted that (regarding claim 16) paragraph 
Paragraph 0028 of the specification discloses: In another embodiment, the switch actuator portion 128 may be a slider switch interface (not shown) for actuating slider switches. However, the original disclosure does not provide basis for a combination of all three of the toggle interface, the rocker interface, and the slider interface.  
Regarding claims 21 and 22, please note that the fact that paragraph 0031 discloses that “the front plate 104 may be decorated with images and/or patterns,” does not provide proper basis for the combination of “two different images.”

B. Claims 16 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
In response to Appellant's arguments (starting on page 5, last paragraph) that Appellant’s specification provides exemplary embodiments and defines the claims as stated in paragraph 0035, please note that broad statements of “different arrangements” or embodiments not being “restrictive” do not provide proper basis for features that are not supported.
In response to Appellant's arguments that “the subject matter of the claim need not be described literally in order for the disclosure to satisfy the description requirement,” the Examiner agrees.  However, to satisfy the written description requirement, an Appellant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention (MPEP 
In response to Appellant's arguments that Appellant’s specification “does contemplate the claimed invention having a switch actuator portion with three different interfaces” as supported by paragraph 0021, please note that paragraph 0021 merely disclose that the switch 110 may include a toggle switch 112, a rocker switch 114, and a slider switch (not shown).  This language refers to the switch 110 (Fig. 1) and not to the actuating device (106) claimed.     

In response to Appellant's arguments (regarding claims 21 and 22) that paragraph 0031 provides support for two different images, please note that paragraph 0031 discloses that “the front plate 104 may be decorated with images and/or patterns,” (i.e. different images/decorations may be selected) but does not provide proper basis for the combination of “two different images.”  
In response to Appellant's arguments (regarding claim 22) that paragraph 0031 recites “the signage may represent a message when the device switch extender 102 is activated and/or changing actuating states,” please note that activation or change of actuating states can be represented with a single image.  Thus, paragraph 0031 does not convey with reasonable clarity that “two different images” are required.

C.I. Claims 1, 4-9 and 11-22 are properly rejected under 35 USC 102(a)(1)
In response to Appellant's arguments (on page 7) that Montano does not disclose or suggest “wherein the extension rod has a switch actuator portion that is a single structure to actuate both a rocker switch using a rocker switch interface and a toggle 
It is noted that Appellant’s disclosed switch actuator can only actuate “both” a rocker switch and a toggle switch alternatively, i.e. the switch actuator does not nor cannot actuate both at the same time.  
In response to Appellant's arguments that Montano merely discloses an extension actuator that actuates only in an arc or rotational path, please note that the fact that Montano’s movement also comprises additional movement (i.e. horizontal component), does not preclude the up or down aspect of the actuation (i.e., vertical component). Figures 7 and 8 show the actuator up and down positions.
In response to Appellant's arguments (on page 8) that “there is no equivalent structure that corresponds to a rocker switch interface and a toggle switch using a toggle distance barrier portion,” please note that Montano discloses the rocker switch interface (42 in Fig. 3 / 72 in Fig. 10) and a toggle distance barrier portion (70 in Figs. 7 and 8).  
In response to Appellant's arguments (regarding claims 5 and 13), please note that Montano discloses the toggle distance barrier portion with a surface wall barrier with a partial opening (at 18, receiving 22/28) to make contact with an elongated 

C.II. Claims 21 and 22 are properly rejected under 35 USC 103(a) over Montano in view of Wang
In response to Appellant's argument that Montano and Wang are not combinable because they have non-compatible structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, however, Wang was merely introduced as teaching the use of decorations/images.  Nothing in the structure of Montano precludes the use of such decorations/images.  
Additionally, please note that adding decorations/images to the front plate of Montano would not change Montano’s mode of operation.

C.III.  
Appellant's arguments in this section do not clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited. Further, they do not show how the amendments avoid the references or rejections.

IV. Dependent claims
In response to Appellant's arguments regarding the dependent claims, please note that a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        


Conferees:

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833                                                                                                                                                                                                        

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.